DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 2/10/2021 is sufficient to overcome the rejection of claims 1–7 based upon Takeshi et al.  Accordingly, the previous prior art rejections are withdrawn.  Additionally, the amendment of claim 1 to no longer require “the fluorine containing crystalline polymer representing 0.5 to 4.0 mass% relative to the fluorine free resin,” overcomes the previous indefinite rejection.  Therefore, the previous 112 rejection is withdrawn.  Claims 1–9 remain pending with claims 8 and 9 withdrawn from consideration.  Claims 1–7 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (WO 2006/004013 A1) in view of Blong (US 6,077,609) and Araki (US 6,794,027 B1).
Takeshi teaches the production of a master batch composition comprising polyamide polycondensate and fluorine-containing polymer for extrusion molding in making automotive cables.  Takeshi ¶¶ 13, 67.  The polyamide polycondensate may comprise nylon 6, nylon 6,6, etc., and the fluorine-containing polymer may be FEP, which is described as being crystalline in the instant Specification.  Takeshi ¶¶ 17, 25, 34; ¶ 105 of published application, US 2018/0174708 A1.  The fluorine-containing polymer may comprise 0.005 to 2 mass percent relative to the polyamide polycondensate.  Takeshi ¶ 34.
Takeshi fails to teach the use of the master batch composition to coat electrical core wires, but does teach its use for use in making automotive cables.  See id. ¶ 67.  Takeshi also fails to teach a fluorine-containing crystalline polymer having an average particle size of 0.1 to 50.0 microns.  
Blong teaches a composite article comprising a blend of fluorinated and non-fluorinated polymer for use coating electrical core wires.  Blong abstract, 11:12–20, Fig. 3.
It would have been obvious to have used the Takeshi composition to coat a wire (cable) comprising an electric core wire as taught in Blong to successfully practice the automotive cable invention of Takeshi.
Araki teaches a method of forming a thin, fluorine-containing polymer film having heat resistance and non-sticking property on metal substrates, such as insulating electric wires.  Araki abstract, 12:10–42, 16:44–50.  The fluorine-containing polymer may be FEP, PTFE, PFA, or similar polymers, wherein the polymer is pulverized to yield an average particle size of 20 microns prior to making the film.  Id. at 11:45–48 19:51–20:3. 
It would have been obvious to the ordinarily skilled artisan to have pulverized the fluorine-containing polymer of Takeshi to form a thin (i.e., smooth) film to cover electric wires.  
Claims 5 and 6 require melting point values and differences between the fluorine-free resin and the fluorine-containing crystalline polymer.  It is reasonable to presume that the claimed melting point values and differences are provide by the polymers/resins of Takeshi because prior art reference teaches the same materials (e.g., FEP, nylon 6,6, etc.) as those recited in the instant claims and Specification.  Accordingly, the melting point values and differences would be the same as those of the instant claims.  Additionally, the claimed melting point values and differences would have been obvious to the ordinarily skilled artisan, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, Blong, and Araki as applied to claim 1 above, and further in view of Nelson (US 2009/0020914 A1).
Nelson teaches a composition comprising a host polymer and a fluoropolymer processing aid for use in wires and cables that reduces melt fracture when melt processing polymeric binders.  Nelson abstract, ¶¶ 11, 30, 61.  The fluoropolymer is preferably crystalline polytetrafluoroethylene and used at levels of 0.1 to 3 weight percent of the composition.  Id. ¶¶ 41, 44.  The host polymer may be a polyamide, polypropylene, polyethylene, or polyvinyl chloride polymer.  Id. ¶ 33.
Takeshi fails to teach the use of polyvinyl chloride resin as the fluorine-free resin.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute some or all polyamide polycondensate with polyvinyl chloride because Nelson teaches the functional equivalency of the polymers being with fluorine-containing crystalline polymer. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786